PD-1171-15
                                            PD-1171-15                     COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
September 14, 2015                                                         Transmitted 9/8/2015 1:52:21 PM
                                                                           Accepted 9/14/2015 10:45:33 AM
                                                                                            ABEL ACOSTA
                            IN THE COURT OF CRIMINAL APPEALS                                        CLERK
                                        OF TEXAS

     JUSTIN SANDERS                             §
                                                §
     V.                                         §     CASE NO. 06-14-00079-CR
                                                §
     STATE OF TEXAS                             §

                           MOTION FOR EXTENSION OF TIME
                     TO FILE PETITION FOR DISCRETIONARY REVIEW

             The Appellant in the above-captioned case, through the undersigned attorney

     of record, moves the Court for an extension of time in which to file his petition for

     discretionary review pursuant to Rules 68.2(c) and 10.5(b) of the Texas Rules of

     Appellate Procedure. As grounds therefore, the Appellant would show the Court the

     following:

     1.      The Sixth Court of Appeals issued its memorandum opinion and judgment in

     Justin Sanders v. State of Texas, No. 06-14-00079-CR, on August 12, 2015. No

     motion for rehearing or en banc reconsideration was filed. Therefore, Appellant’s

     petition for discretionary review is due September 11, 2015.

     2.      The Appellant is requesting an additional 30 days, or until October 12, 2015,

     to file his petition for discretionary review.

     3.      The undersigned counsel was retained last week to represent the Appellant in

     filing a petition for discretionary review. Counsel did not represent the Appellant in

     Appellant's Motion for Extension of Time                                Page 1 of 3
the court of appeals. Rather, the Appellant was represented by court-appointed

counsel Craig L. Henry. This case involves a voluminous record and numerous

complex legal issues. Therefore, counsel needs additional time to obtain and review

the record and research the relevant law. This motion is not made for purposes of

delay, but in the interest of justice, to meet counsel’s obligations to her client and this

Court, and to accomplish the design of this appeal, which is to do substantial justice

to Appellant.

4.      No previous extensions have been granted in this matter.



                                           Respectfully submitted,


                                           /s/ Gena Bunn
                                           Gena Bunn
                                           State Bar No. 00790323
                                           Holmes & Moore, P.L.L.C.
                                           P.O. Drawer 3267
                                           Longview, Texas 75606
                                           Office No. (903) 758-2200
                                           Facsimile No. (903) 758-7864
                                           Email: gbunn@holmesmoore.com




Appellant's Motion for Extension of Time                                    Page 2 of 3
                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing motion was

delivered by United States Mail, to Jerry Rochelle, Bowie County District Attorney,

Bowie County Plaza, 601 Main Street, Texarkana, Texas 75501, on this the 8th day

of September, 2015.



                                              /s/ Gena Bunn
                                              Gena Bunn




Appellant's Motion for Extension of Time                              Page 3 of 3